TUNKS, Chief Justice.
In 1971, the appellees, labor unions, were engaged in the peaceful picketing of vessels owned and operated by the appellants. Appellants filed suit in the district court of Harris County seeking an injunction against such picketing. The trial court, after hearing evidence, held that it was without jurisdiction and dismissed the case. This court affirmed. Windward Ship. (London) Ltd. v. American Radio Ass’n, 482 S.W.2d 675 (Tex.Civ.App.—Houston [14th Dist.] 1972, writ ref’d n. r. e.). Writ of certiorari was granted by the United States Supreme Court and that Court reversed and remanded the case to this Court “for further proceedings not inconsistent with the opinion of this Court.” Windward Shipping (London) Ltd. v. American Radio Ass’n, 415 U.S. 104, 94 S.Ct. 959, 39 L.Ed.2d 195 (1974).
After the case was so remanded to this Court, the parties jointly notified the Court that they were negotiating for an agreed disposition of the issues involved in the case and requested that we keep the case pending during such negotiations. We have done so.
There has now been filed in this Court a joint “Motion and Stipulation” of the appellants and appellees in the following language:

MOTION AND STIPULATION

It is stipulated and agreed that this case may now be dismissed with prejudice to the Appellees and to each of them, all taxable costs of court to be assessed against Appel-lees. It is further stipulated and agreed, however, that if the Appellees or any of them engage in picketing or other conduct complained of by the Appellants in the amended complaints herein against the MV “NORTHWIND” or any vessels owned by, or chartered to Westwind Africa Line Limited or the SS “THEOMANA” or any vessels owned by or chartered to SPS Bulk Carriers Corporation, then, and in such event, a permanent injunction may be entered in the District Court of Harris County, 164th Judicial District of Texas, in favor of Appellants and against Appellees upon twenty-four hours notice to either W. Arthur Combs or Herman Wright, attorneys for Appellees, enjoining such picketing or conduct against Appellants and the said vessels.
(s) W. Arthur Combs W. Arthur Combs
(s) Herman Wright Herman Wright Attorneys for the Appellees
(s) W. D. Deakins, Jr. W. D. Deakins, Jr. Attorney for the Appellants
*773In view of the stipulation of the parties, we hold that the case has become moot. The case is therefore dismissed in accordance with the parties’ joint motion and stipulation.